DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 6 is objected to because of the following informalities:  
Claim 6 recites the limitation “collectoris”.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “the two” in line 5.  There is insufficient antecedent basis for this limitation in the claim.  For the purposes of this Office Action, this limitation is assumed to refer to the organic solvent and the aqueous electrolyte.
The term “high” in claim 1 is a relative term which renders the claim indefinite. The term “high” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  More specifically, the instant claim nor specification sufficiently define nor can one of ordinary skill in the art be reasonably apprised of what content of the oxidized state or what content of the reduced state must be in order to be considered “high”.
The term “difficult” in claim 1 is a relative term which renders the claim indefinite. The term “difficult” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  More specifically, the instant claim nor specification sufficiently define nor can one of ordinary skill in the art be reasonably apprised of the solubility of the liquid positive electrode active material in the aqueous electrolyte must be in order to be considered “difficult to be dissolved”.
Claim 1 recites the limitation “or, the positive electrode active material itself is a liquid…itself doubles as the organic solvent and is able to be layered with the aqueous electrolyte” in lines 16-18.  This limitation fails to further limit the subject matter of the preamble in claim 1 reciting “a positive electrode active material…an organic solvent” because said limitation does not include a positive electrode active material and an organic solvent as previously recited in the preamble and appears to broaden the scope of the preamble since said limitation does not necessarily include an organic solvent (“…is a liquid”).  
Claim 1 recites the limitation "the main component" in line 19.  There is insufficient antecedent basis for this limitation in the claim.
Claim 2 recites the limitation "the first type", “the second type”, “the third type” and the “fourth type”.  There is insufficient antecedent basis for this limitation in the claim.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 2 recites the broad recitation “an oxidized state thereof is an alkyl ferrocene (III) ion, and a reduced state thereof is alkyl ferrocene (II)”, and the claim also recites “comprising an octyl ferrocene (III) ion C18H26Fe (III)+/octyl ferrocene C18H26Fe (II)” which is the narrower statement of the range/limitation.  The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 2 recites the broad recitation “the oxidized state…is quinone, the reduced state thereof is corresponding phenol”, and the claim also recites “comprising tetrachloro-p-benzoquinone C6Cl4O2/tetrachloro-p-hydroquinone C6(OH)2Cl4” which is the narrower statement of the range/limitation.  The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Claim 3 recites the limitation "the first type", “the second type” and “the third type”.  There is insufficient antecedent basis for this limitation in the claim.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 5 recites the broad recitation “the organic solvent is selected from an ether solvent, a fatty acid, or an ester solvent”, and the claim also recites “the ether solvent comprises tetrahydrofuran, 1,4-dioxane, tetraethylene glycol dimethyl ether; the fatty acid comprises hexanoic acid; the ester solvent comprises butyl] acetate” which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Further, dependent claims 2-9 are rendered indefinite due to their dependency on any of the indefinite claims above.

The term “difficult” in claim 10 is a relative term which renders the claim indefinite. The term “difficult” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  More specifically, the instant claim nor specification sufficiently define nor can one of ordinary skill in the art be reasonably apprised of the solubility of the liquid positive electrode active material in the aqueous electrolyte must be in order to be considered “difficult to be dissolved”.
The term “high” in claim 10 is a relative term which renders the claim indefinite. The term “high” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  More specifically, the instant claim nor specification sufficiently define nor can one of ordinary skill in the art be reasonably apprised of what content of the oxidized state or what content of the reduced state must be in order to be considered “high”.
Claim 10 recites the limitation "the main component".  There is insufficient antecedent basis for this limitation in the claim.
Claim 11 recites the limitation "the first type", “the second type”, “the third type” and the “fourth type”.  There is insufficient antecedent basis for this limitation in the claim.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 11 recites the broad recitation “an oxidized state thereof is an alkyl ferrocene (III) ion, and a reduced state thereof is alkyl ferrocene (II)”, and the claim also recites “comprising an octyl ferrocene (III) ion C18H26Fe (III)+/octyl ferrocene C18H26Fe (II)” which is the narrower statement of the range/limitation.  The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 1 recites the broad recitation “the oxidized state…is quinone, the reduced state thereof is corresponding phenol”, and the claim also recites “comprising tetrachloro-p-benzoquinone C6Cl4O2/tetrachloro-p-hydroquinone C6(OH)2Cl4” which is the narrower statement of the range/limitation.  The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Claim 12 recites the limitation "the first type", “the second type” and “the third type”.  There is insufficient antecedent basis for this limitation in the claim.
Further, dependent claims 11-14 are rendered indefinite due to their dependency on any of the indefinite claims above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES LEE whose telephone number is (571)270-7937. The examiner can normally be reached M-F: 9AM - 6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BASIA RIDLEY can be reached on (571)272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/James Lee/Primary Examiner, Art Unit 1725                                                                                                                                                                                                        5/6/2022